IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

OSHIA GAINER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-1569

DHARMEN PATEL AND
PINAL PATEL,

      Appellee.

_____________________________/

Opinion filed July 23, 2014.

An appeal from the Circuit Court for Alachua County.
Victor L. Hulslander, Judge.

Christopher M. Chestnut, Kim E. Yozgat, Heather Ann Harmer, and Jana Ranieri
Cortina of The Chestnut Firm, LLC, Gainesville, for Appellant.

Rosemary B. Wilder of Marlow Adler Abrams Newman & Lewis, Coral Gables,
and Travis McMillen of Adams Adams Baca & McMillen, Orlando, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., WOLF and MAKAR, JJ., CONCUR.